DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 March 2022.
Applicant's election with traverse of Invention I in the reply filed on 18 March 2022 is acknowledged.  The traversal is on the ground(s) that the claims do not provide a serious burden on the examiner, the requirement does not present the prima facie situation for a restriction, and piecemeal examination should be avoided.  This is not found persuasive because the two species are located in very different areas and would have to be searched as such, so the burden is maintained. As described in the restriction, Invention II is related to a method of forming the apparatus. For clarification, this naturally includes method steps not required by the apparatus claim, which means such an apparatus could exist without those method steps. The restriction is maintained.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pike (US 20110277628).
Regarding claim 1, Pike discloses An inlet filter housing (Par. 0005), comprising: a plurality of components that collectively form a complete filtering and conditioning system for filtering and conditioning a fluid along a housing flow path, wherein each component of the plurality of components is configured to fit within an external structure of an International Organization of Standards (ISO) shipping container (Paragraphs 0005-0006 describe a filter housing for filtering process fluids that’s contained within an ISO shipping container), wherein the ISO shipping container provides a rectangular cuboid enclosure (Par. 0006, Figures 1 and 4); wherein each component of the plurality of components includes operative structure of at least one of: a) only a portion of an axial extent of the filtering and conditioning system, and b) only a portion of a lateral cross-sectional area of the housing flow path (Paragraph 0031 describes that multiple filter housings can be used in parallel to supply the power generation structure with the adequate amount of air. Because of this, each individual filter housing would only include a fraction of the total axial extent of the total length of the combined housings and only a fraction of the total cross-sectional area of the combined housings).
Regarding claim 2, Pike discloses the plurality of components collectively defines an outer enclosure of the inlet filter housing that defines the housing flow path, and the respective ISO shipping container of each component of the plurality of components defines at most only a portion of the outer enclosure. Figure 3 shows a possible arrangement of the shipping container filters which show that the combination of filters would form the complete outer enclosure but each would only provide a portion of it. Further, Paragraph 0021 describes the outlets and Paragraph 0005 describes a common outlet connection between the structures, meaning that the housings provide the flow path and they have a collective outlet with the connected structures.
Regarding claim 3, Pike discloses each component of the plurality of components includes an enclosure mount to which a portion of a respective ISO shipping container is removably coupled (Par. 0048 describes a possible stacking arrangement and as it describes the structure is modular, the system is removably coupled).
Regarding claim 4, Pike discloses at least one component of the plurality of components includes a support mount to which a transportation support is removably coupled (Paragraph 0016 describes that the structure has castings 20 to lift the structure with an overhead lift, which would be removably coupled).
Regarding claim 5, Pike discloses that the fluid is air (Pars. 0001-0003).
Regarding claim 6, Pike discloses the flow path is directed from an outlet of the inlet filter housing to power generation equipment (Pars. 0001-0003 and 0032-0033).
Regarding claim 7, Pike discloses the operative structure is selected from at least one of: a weather protecting system (Figure 3 shows the ISO housing, which would serve as protection from the weather), a self-cleaning filter (Par. 0045), a temperature control system (Par. 0026), a humidity control system (Par. 0027), a monitoring system (Par. 0025), and a flow directing system (The entire filter serves as a flow directing system but paragraphs 0005 and 0031 also describe a common connection between the modules before connecting to the power generation equipment).
Regarding claim 8, Pike discloses A gas turbine (GT) system (Pars. 0032-0033), comprising: a turbine section; a combustor operatively coupled to the turbine section; a compressor operatively coupled to the combustor (As paragraphs 0032 and 0033 describe that the system is used for a gas turbine engine, such an engine would inherently have a turbine section, a combustor, and a turbine section, as those are a necessity for the turbine to perform its basic function); and an inlet filter housing operatively coupled to the compressor (Par. 0005 describes the inlet filter housing and Paragraphs 0032-0033 describe the fluid being provided to the turbine engine, meaning a flowpath connects the filter to the compressor), the inlet filter housing including: a plurality of components that collectively forms a complete filtering and conditioning system for filtering and conditioning a fluid along a housing flow path, wherein each component of the plurality of components is configured to fit within an external structure of an International Organization of Standards (ISO) shipping container (Paragraphs 0005-0006 describe a filter housing for filtering process fluids that’s contained within an ISO shipping container), wherein the ISO shipping container provides a rectangular cuboid enclosure (Par. 0006, Figures 1 and 4); wherein each component includes operative structure of at least one of: a) only a portion of an axial extent of the filtering and conditioning system, and b) only a portion of a lateral cross-sectional area of the housing flow path (Paragraph 0031 describes that multiple filter housings can be used in parallel to supply the power generation structure with the adequate amount of air. Because of this, each individual filter housing would only include a fraction of the total axial extent of the total length of the combined housings and only a fraction of the total cross-sectional area of the combined housings).
Regarding claim 9, Pike discloses the plurality of components collectively defines an outer enclosure of the inlet filter housing that defines the housing flow path, and the respective ISO shipping container of each component of the plurality of components defines at most only a portion of the outer enclosure. Figure 3 shows a possible arrangement of the shipping container filters which show that the combination of filters would form the complete outer enclosure but each would only provide a portion of it. Further, Paragraph 0021 describes the outlets and Paragraph 0005 describes a common outlet connection between the structures, meaning that the housings provide the flow path and they have a collective outlet with the connected structures.
Regarding claim 10, Pike discloses each component of the plurality of components includes an enclosure mount to which a portion of a respective ISO shipping container is removably coupled (Par. 0048 describes a possible stacking arrangement and as it describes the structure is modular, the system is removably coupled).
Regarding claim 11, Pike discloses at least one component of the plurality of components includes a support mount to which a transportation support is removably coupled (Paragraph 0016 describes that the structure has castings 20 to lift the structure with an overhead lift, which would be removably coupled).
Regarding claim 12, Pike discloses that the fluid is air (Pars. 0001-0003).
Regarding claim 13, Pike discloses the flow path is directed from an outlet of the inlet filter housing to the compressor (Pars. 0001-0003 and 0032-0033).
Regarding claim 14, Pike discloses the operative structure is selected from at least one of: a weather protecting system (Figure 3 shows the ISO housing, which would serve as protection from the weather), a self-cleaning filter (Par. 0045), a temperature control system (Par. 0026), a humidity control system (Par. 0027), a monitoring system (Par. 0025), and a flow directing system (The entire filter serves as a flow directing system but paragraphs 0005 and 0031 also describe a common connection between the modules before connecting to the power generation equipment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner has cited various different gas turbine intake structures and modular structures for auxiliary units mounted in ISO shipping containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745